  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CORAL RIDGE MINISTRIES      )
MEDIA, INC., d/b/a D.       )
James Kennedy Ministries,   )
                            )
     Plaintiff,             )
                            )     CIVIL ACTION NO.
     v.                     )       2:17cv566-MHT
                            )            (WO)
AMAZON.COM, INC., et al.,   )
                            )
     Defendants.            )


                       JUDGMENT

    In accordance with the opinion entered this day, it

is the ORDER, JUDGMENT, and DECREE of the court as

follows:

    (1) Plaintiff Coral Ridge Ministries Media, Inc.’s

objections (doc. no. 58) are overruled.

    (2) The magistrate judge’s recommendation (doc. no.

57) is adopted, albeit at times for reasons different

from those given by the magistrate judge.

    (3) Defendant Southern Poverty Law Center, Inc.’s

motion to dismiss (doc. no. 42) is granted.
    (4)    Defendants    Amazon.com,       Inc.     and   AmazonSmile

Foundation, Inc.’s motion to dismiss (doc. no. 43) is

granted.

    (5) This lawsuit is dismissed in its entirety with

prejudice.

    It is further ORDERED that costs are taxed against

plaintiff Coral Ridge Ministries Media, Inc., for which

execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final   judgment

pursuant   to   Rule    58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 19th day of September, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
